Filed 3/18/21 P. v. Estrada CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073597

 v.                                                                      (Super.Ct.No. INF1600456)

 ENRIQUE SOLORZANO ESTRADA,                                              OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Anthony R. Villalobos,

Judge. Affirmed as modified.

         Jan B. Norman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and Michael

Pulos, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       A jury found defendant and appellant Enrique Estrada guilty of attempting to

commit a lewd and lascivious act on a child under the age of 14 (Pen. Code,1 §§ 664,

288, subd. (a), count 1) and misdemeanor annoying or molesting a child under the age of

18 (§ 647.6, subd. (a), count 2). A trial court sentenced him to four years in state prison

on count 1 and one year on count 2, to be served concurrently, with credit for time

served. Since his credits exceeded his sentence, he was released from custody.

       On appeal, defendant contends the court should have stayed the sentence on count

2, pursuant to section 654. The People concede, and we agree.

                                FACTUAL BACKGROUND

       The victim’s mother took the victim and his siblings to the public library one day.

The victim was 12 years old at the time. He went to use the restroom. He stood in front

of one of the urinals and started to urinate. Defendant walked up to the urinal right next

to him. Defendant unbuckled his pants and started talking to the victim, with his genitals

exposed. The victim felt uncomfortable and ignored him. Defendant leaned toward the

victim and was a few inches away when he started licking his lips and breathing heavily

on the victim. The victim continued to try and ignore him but noticed that defendant was

looking at his (the victim’s) genitals. Defendant looked down and up, from the victim’s

genitals to his face, and said, “Can I suck it?” The victim became scared, quickly

buckled his pants, and ran out of the restroom.



       1   All further statutory references will be to the Penal Code unless otherwise noted.
                                              2
                                      DISCUSSION

                 The Court Should Have Stayed the Sentence on Count 2

       Defendant argues that the attempted lewd act upon a child in count 1 and the

annoying or molesting a child in count 2 constituted one indivisible transaction

committed with the same criminal intent and objective—to commit a touching of a child

and satisfy his own sexual desires. Thus, the court should have stayed the sentence on

count 2 under section 654. The People concede, and we agree.

       A. Section 654

       Section 654, subdivision (a), provides in pertinent part: “An act or omission that

is punishable in different ways by different provisions of law shall be punished under the

provision that provides for the longest potential term of imprisonment, but in no case

shall the act or omission be punished under more than one provision. . . .” “Section 654

precludes multiple punishments for a single act or indivisible course of conduct.

[Citation.]” (People v. Hester (2000) 22 Cal.4th 290, 294.) “The purpose of section 654

is to prevent multiple punishment for a single act or omission [or indivisible course of

conduct], even though that act or omission [or indivisible course of conduct] violates

more than one statute and thus constitutes more than one crime. . . .” (People v. Liu

(1996) 46 Cal.App.4th 1119, 1135 (Liu); see People v. Harrison (1989) 48 Cal.3d 321,

335.) “The divisibility of a course of conduct depends upon the intent and objective of

the defendant. If all the offenses are incidental to one objective, the defendant may be

punished for any one of them, but not for more than one.” (Liu, at p. 1135.)



                                             3
       B. The Court Should Have Applied Section 654 to Count 2

       The evidence showed that defendant exposed himself to the victim, leaned up

close to him, stared at his genitals, licked his (defendant’s) lips and breathed heavily, and

asked the victim if he could orally copulate him. The evidence supports a finding that the

attempted lewd act and annoying or molesting a child were based upon the same conduct.

We note that the prosecutor argued counts 1 and 2 were based on the same course of

conduct and, at sentencing, submitted on the probation report, which recommended that

the sentence on count 2 be stayed under section 654.

       We conclude that the convictions for attempted lewd act upon a child and

annoying or molesting a child were based upon the identical conduct. Thus, the sentence

on count 2 should have been stayed under section 654.

                                      DISPOSITION

       The judgment is modified to stay the term imposed on count 2 pursuant to section

654. In all other respects, the judgment is affirmed. The trial court is directed to amend

its minutes to reflect the section 654 stay on count 2.2

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                FIELDS
                                                                                             J.
We concur:
McKINSTER
                Acting P. J.
SLOUGH
                           J.

       2  We note that there is no need to amend the abstract of judgment. Since count 2
was a misdemeanor, the court apparently sentenced him to county jail. Thus, count 2 is
not reflected on the abstract of judgment.
                                              4